      Case 4:19-cv-00345-MW-MAF Document 66 Filed 08/06/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

BRYANT NEIL BROWN,

             Plaintiff,
v.                                             Case No.: 4:19cv345-MW/MAF

HON. WALTER McNEIL, et al.,

          Defendants.
______________________________/

         ORDER DENYING PLAINTIFF’S MOTION TO COMPEL
                     WITHOUT PREJUDICE

      This Court has considered, without hearing, Plaintiff’s Motion to Compel

Better Answers from Defendant Corizon, LLC (“Defendant”). ECF No. 43. The

motion is DENIED without prejudice because it is unclear which discovery

disputes are still at issue. Plaintiff’s notices of withdrawal, along with his reply to

Defendant’s response to the motion to compel, has muddied the waters. This Court

is unable to determine whether Plaintiff still seeks better answers from Defendant,

and, if so, which discovery disputes are still at issue. Plaintiff may, of course, file a

new motion to compel.

      SO ORDERED on August 6, 2020.

                                         s/Mark E. Walker
                                         Chief United States District Judge
Case 4:19-cv-00345-MW-MAF Document 66 Filed 08/06/20 Page 2 of 2
